DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-2, 4-15, 17-21 and 30-49 are presented for examination and claims 3, 16 and 22-29 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-15, 17-21 and 30-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignatova et al. (US 2017/0270414) in view of Dressler et al. (US 2010/0280784).
Regarding claims 1, 30, 32, Ignatova discloses the power quality events in an electrical system (abstract, detect a power quality event) including a plurality of intelligent electronic devices (Fig.4, Fig.5, PQ monitors 130);
 a processor (Fig. 7, element 1106); 
a memory  (element 110) couple to the processor (Fig. 7);

 determining an impact of the power quality event at a second point of installation in the electrical system based on an evaluation of electrical measurement data (smart meter data) from or derived from energy-related signals captured by at least one second IED of the plurality of IEDs proximate to the determined time of occurrence of the power quality event at the first point of installation (Fig. 1, Fig. 4, [0061]-[0065], one of the  PQ monitoring device 130 is positioned closest to the utility 115 (marked as "A"), and multiple "tiers" of PQ monitoring devices 130 are positions downstream from this device for detected PQ events, such as voltage disturbances that are "out of range" such as sags, swells, transients, interruptions, over-voltages, and under-voltages, a downstream analysis may be performed to detect an eventual power outage);
wherein the at least one second IED is installed at the second point of installation, and the second point of installation is different from the first point of installation (([0065], [0076], Fig. 5A, analyses system 125 of Fi. 4,  PQ monitoring devices 130 are instilled in different location, external, internal and each are different); and 
wherein the energy-related signals may include at least one of: voltage, current, energy, active power, apparent power, reactive power, harmonic voltages, harmonic currents, total voltage harmonic 
indicating the impact of the power quality event at the second point of installation on a dynamic tolerance curve associated with one or more loads monitored by the at least one second IED, wherein the dynamic tolerance curve characterizes a response of the loads to power quality events, and an impact of the power quality events on all or part of the electrical system ([0077]-[0078],[0097],   the PQ analysis system 125 receives information from one or more of the PQ monitoring devices 130, and uses this information to correlate detected equipment outages with a power quality event at a predetermine range of values/threshold).
Ingatova fails to disclose use the dynamic tolerance curve to indicate the impact of the power quality events.
However, Dressler discloses in abstract, Par. [0011], [0021], [0084], [0132], [0137], The control circuit quality monitoring system monitor the control quality under steady-state conditions and the dynamic of the control circuit. The dynamic and static properties of the control circuit quality monitoring system continuously monitors the control circuit using the predefined tolerances. And showering those curves in Fig. 31-37).
Ingatova and Dressler are analogous art because they are from the same field of endeavor. They all relate to power quality event monitoring.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Ingatova, and incorporating quality control of a control circuit in a power plant as taught by Dressler.

Regarding claims 2, 21 and 31, 49Ingatova discloses the at least one second IED is not configured to capture the power quality event, or the at least one second IED is incapable of capturing the power quality event ( Fig. 4a plurality the power quality monitoring devices 130,  one of  PQ monitor might not be active  or not all PQ monitor active at  the same time, therefore, of on PQ monitor might not capture the power event). 
Regarding claims 4 and 33, Ingatova discloses the evaluation of the electrical measurement data from or derived from energy-related signals captured by at least one second IED, includes: an evaluation of measured changes in the electrical measurement data from or derived from energy-related signals captured by at least one second IED proximate to the determined time of occurrence of the power quality event at the first point of installation, wherein the measured changes in the electrical measurement data are indicative of a level of impact of the power quality event at the second point of installation (Table 3-5, Fig. 4-5, [0067], [0057], [measure and evaluating the power quality using a plurality of PQ monitors.  The one or more of the PQ monitoring devices 130 may be located at key distribution points measuring power and energy usage with specific monitoring equipment, and/or one or more of the PQ monitoring devices 130 may be embedded in various assets of the system. The PQ monitoring devices 130C1, 130C2, 130C3, and 130C4 are each configured to measure basic power data, such as voltage, and send back these measured values to another device, such as the PQ analysis system 125 for evaluation).
Regarding claims 5 and 34, Ingatova discloses the measured changes in the electrical measurement data are determined by comparing pre-event data of the electrical measurement data with post-event data of the electrical measurement data, wherein the pre-event data and the post-begin from the start of the PQ event to the end of the PQ event to determine if a power outage occurs (e.g., drawn current equals zero) during the defined time period).

Regarding claims 6 and 35, Ingatova discloses the electrical measurement data from or derived from the energy-related signals captured by the at least one first IED is processed on the at least one first IED to identify the power quality event at the first point of installation, and to determine the time of occurrence of the power quality event at the first point of installation (Fig. 4, [0056], a system 400 that may be used to detect PQ events and determine if detected equipment outages can be correlated with these events. The system 400 may include a network of PQ monitoring devices 130, such as intelligent devices and/or power meters that may be used as monitoring points throughout the system 400).

Regarding claims 7 and 36, Ingatova discloses at least the determined time of occurrence of the power quality event at the first point of installation is communicated from the at least one first IED to at least one of: a cloud-based system, on-site software, a gateway, and another head- end system, and wherein the impact of the power quality event at the second point of installation is determined on the at least one of: the cloud-based system, the on-site software, the gateway, and the other head-end system (Fig. 4, [0055]-[0058], [0066], [0080], The PQ monitoring devices 130, the PQ analysis system 125, and the utility 115 may all be connected together by a communication network 120, which may be a wired or wireless connection and determined if any change occur in network status ).  



time of occurrence on the at least one first IED; and communicating the at least one of the timestamp, the alarm, and the trigger to the at least one of: the cloud-based system, the on-site software, the gateway, and the other head-end system ( [0063],-[0064] , [0080], the PQ analysis system determines if any power outages occur during a time period that includes the duration of the PQ event. The outage information may therefore include timestamp information that reflects the duration of the outage and the identity and location of PQ monitoring devices that detect the time occur the outage and determine the network status changes).
Regarding claims 9 and 38, Ingatova discloses initiating a recovery timer for the at least one second IED based on the at least one of the timestamp, the alarm, and the trigger (Fig.2A-2B, [0060],  [0067], [0080],   outage information may therefore include timestamp information that reflects the duration of the outage and the identity and location of PQ monitoring devices that detect the outage).
Regarding claims 10 and 39, Ingatova discloses determining the impact of the power quality event at the second point of installation on the at least one of: the cloud-based system, the on-site software, and the gateway, includes retrieving the electrical measurement data from or derived from the energy-related signals captured by the at least second IED proximate to the time of occurrence of the power quality event at the first point of installation, and evaluating the retrieved electrical measurement data on the at least one of: the cloud-based system, the on-site software, the gateway, and the other head-end system, to determine if the impact of the power quality event at the second point of installation exceeds a threshold (Fig. 2A an 2B, [0064], [0079],  [0080], The PQ monitoring devices 130, the PQ analysis system 125, and the utility 115 may all be connected together by a communication network 120, which may be a wired or wireless connection and a PQ event is an 
Regarding claims 11 and 40, Ingatova discloses automatically performing an action affecting at least one component of the electrical system in response to the impact of the power quality event at the second point of installation exceeding the threshold ([0055], PQ events that can potentially cause equipment downtime may be readily detected and captured. For instance, equipment may be offline for a relatively short period of time before automatically restarting. a PQ event is an occurrence of a change in one or more parameters of power passing through a portion of an electrical power system being monitored and the value of the parameter is out of range when it deviates from a predetermined range of values or predetermined threshold value).
  
Regarding claims 12 and 41, Ingatova discloses the action affecting at least one component of the electrical system is automatically performed by a control system associated with the electrical system, wherein the control system is communicatively coupled to the at least one of: the cloud-based system, the on-site software, the gateway, and the other head-end system ([0065], network 500 may represent a different "level" of the electrical power system being monitored. For instance, the "A" level may be a site-wide level, the "B" level may be a sub-system, process, or section of site A, and the "C" level may be a specific load or device of the sub-system, process, or section of B).
 
 	Regarding claims 13 and 42, Ingatova discloses the at least one component of the electrical system includes at least one load of the electrical system ([0076], load or electrical equipment). 




second IED, includes at least one of: interrelating, interpolating, extrapolating, correlating or aligning (a) the electrical measurement data from or derived from the energy-related signals captured by the at least one first IED, with (b) the electrical measurement data from or derived from the energy-related signals captured by the at least one second IED, based on the time of occurrence of the power quality event at the first point of installation, to more precisely determine the impact of the power quality event at the second point of installation ([0022], [0065],[0076], network 500 of PQ monitoring devices (130A, 130B1, 130B2, and 130C1-130C4) that may be used as monitoring points throughout an electrical power system. the first tier and considered to be the main PQ monitoring device and the most "upstream" in the network 500, meaning that it is closest to the source of power (i.e., the utility, such as utility 115 of FIG. 4)and downstream from PQ monitoring device 130A).
 
Regarding claims 15 and 44, Ingatova discloses wherein identifying the power quality event includes identifying at least one of a power quality event type of the at least one power quality event, wherein the identified power quality event type includes one of a voltage sag, a voltage swell, a voltage transient, an instantaneous interruption, a momentary interruption, a temporary interruption, and a long-duration root-mean-square variation ([0053], power quality events are disturbances from the minimal voltage that may be recorded by devices such as smart meters. Data related to a power quality event may include an event ID, an event class, and the relevant physical meaning (e.g., min/max voltage, duration, etc.)

Regarding claims 16 and 45, Ingatova discloses the power quality event at the second point of installation is characterized as either an impactful power quality event or a non- impactful power quality 

Regarding claims 17 and 46, Ingatova discloses determining the impact of the power quality event at the second point of installation comprises: at least one of measuring or estimating a time for loads at the second point of installation to recover from the power quality event based on the evaluation of the electrical measurement data from or derived from the energy-related signals captured by the at least one second IED (Fig. 5, [0057], the PQ monitoring devices 130 may be located at key distribution points measuring power and energy usage with specific monitoring equipment).

Regarding claims 18 and 47, Ingatova discloses determining the impact of the power quality event at the second point of installation comprises: estimating a voltage magnitude and a duration of the power quality event at the second point of installation based, at least in part, on information derived from the energy-related signals5 91142737v.1Docket No. captured by the at least one first LED (Fig. 4,[0012], [0056], detected power quality event includes receiving event information regarding the power quality event from each power quality,   a system 400 that may be used to detect PQ events and determine if detected equipment outages can be correlated with these events. The system 400 may include a network of PQ monitoring devices 130, such as intelligent devices and/or power meters that may be used as monitoring points throughout the system 400). 

Regarding claims 19 and 48, Ingatova discloses determining an impact of the power quality event at a third point of installation in the electrical system based on an evaluation of electrical .
Conclusion
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from 
/KIDEST BAHTA/Primary Examiner, Art Unit 2119